Title: John Adams to John Quincy Adams, 19 September 1795
From: Adams, John
To: Adams, John Quincy


          
            My Dear son
            Quincy Septr. 19. 1795
          
          I, Yesterday recd your favour of June 27. No. 10. It is in common with all the Numbers which preceded it, full of accurate Information, profound Sagacity and nice discernment. I sent four of your preceeding Numbers to the President, who wrote me on the 20th of August that “they contain a great deal of Interesting matter and No. 9 discloses much important Information and political foresight. Mr J. Adams your son must not think of retiring from the Walk he is in— his Prospects if he continues in it are fair: and I shall be much mistaken, if, in as short a Period as can well be expected, he is not found at the head of the Diplomatic Corps let the Government be administered by whomsoever the People may chuse.” I hope however that they will let you come home in two or three Years to look you up a Wife. Charles in this respect has got a head of you.
          Your Maxim of Neutrality between Factions is exactly just and the more indispensible as your Country is neutral— if U. S. were a Party to the War her friends must be your friends and her Ennemies your Ennemies. But at present We are friends to all Nations and all Parties in Europe.
          Syeyes I find is not so much esteemed as Boissy D’Anglas; But I can Say nothing of any of those Gentlemen—they are all Strangers to me. There is not a Man left in the Government of France whose Name I ever heard when I was in that Country.
          I thank you for that exquisite Piece of political Clock Work, the Dutch Plan of a Convention.— If those Patriots can keep the People with them, they will do something memorable: but it must ever be remembered that the Mob is a Part of the People, and I begin to

fear the most influential Part. The Mob has established every Monarchy upon Earth— The Mob has ultimately over thrown every free Republick. The Doctrine of universal suffrage is so manifest a Courtship to the Mob as to need no Comment.— But it never can Succeed, for any length of time.— These good Creatures never look forward for two days. The Mob must ever be in the Power of Government—Government never in the Power of the Mob.— Property is universally & eternally irreconcileable with Universal Suffrage. It is one of the Sweetest Consolations of my Life that I had the Constancy to resist this Doctrine through every stage of our Revolution. A Letter of mine has been printed written in 1776—and printed within two or three years past in Youngs Magazine at Philadelphia. This Letter I prize above a statue or a Monument—merely as Evidence of my opinion at that time and of my Courage to avow it, when many of my Co Patriots and more of the Courters of Popularity were very much inclined to admit all Nature to an equal Vote. If all are admitted to a Vote, the Question instantly arises between Men of Property and Men of No Property and as the latter are always the most numerous, three to one at least, the Vote is always carried by them against the others. A Man of Property is instantly in the Case of the Lamb in the Custody of the Wolf.—
          It is humanity to those People themselves to exclude them from a Vote, for they never have it and Use it but to their own Disgrace, Remorse and Destruction.
          The Politicks of this Country I shall leave. The last hope of a Party seems now in a desperate Attack upon the President. But a successful Attack upon that Man would be a Demonstration that Elective Executives are impracticable.
          If I have heard a true Whisper, you have a Part to Act concerning the Treaty. Be of good Courage and of good Cheer— It will not hurt you finally, though it may raise a present Clamour. Publicola knows what a popular Clamour is.
          I am my dear son, with best Wishes and / constant Prayers for your Wisdom Virtue / and Prosperity, your affectionate Father
          
            John Adams
          
        